06/13/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                            Assigned on Briefs May 3, 2022

            GEORGE CAMPBELL, JR. v. BERT BOYD, WARDEN

                 Appeal from the Criminal Court for Shelby County
                Nos. 93-00428, 93-00429 J. Robert Carter, Jr., Judge
                      ___________________________________

                           No. W2021-00541-CCA-R3-HC
                       ___________________________________

The Petitioner, George Campbell, Jr., acting pro se, appeals the Shelby County Criminal
Court’s summary dismissal of his second petition for habeas corpus relief. We affirm.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

CAMILLE R. MCMULLEN, J., delivered the opinion of the court, in which JAMES CURWOOD
WITT, JR., and TIMOTHY L. EASTER, JJ., joined.

George Campbell, Jr., Memphis, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Samantha L. Simpson, Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Leslie Byrd, Assistant
District Attorney General, for the Appellee, State of Tennessee.


                                        OPINION

       In 1994, the Petitioner was convicted of felony murder and aggravated assault, for
which he received an effective sentence of life plus ten years confinement. State v. George
Campbell, Jr., No. 02-C-01-9408-CR00165, 1996 WL 368224, at *1 (Tenn. Crim. App.
June 28, 1996), perm. app. denied (Tenn. Jan. 6, 1997). The Petitioner has since filed
numerous unsuccessful post-judgment motions seeking relief from his convictions. In
1998, the Petitioner filed a petition for post-conviction relief, the denial of which was
affirmed by this court. George Campbell, Jr. v. State, No. W2000-00703-CCA-R3-PC,
2001 WL 1042112, at *1 (Tenn. Crim. App. Sept. 10, 2001), perm. app. denied (Tenn. Dec.
27, 2001). In 2002, the Petitioner filed a pro se petition for writ of habeas corpus relief,
the dismissal of which was affirmed by this court. George Campbell, Jr. v. Bruce
Westbrooks, Warden, No. W2002-02086-CCA-R3-CO, 2003 WL 22309471, at *1 (Tenn.
Crim. App. Oct. 6, 2003) (dismissed for failure to properly file and failure to raise
cognizable habeas corpus claims). The Petitioner has also filed three unsuccessful petitions
for writ of error coram nobis in 2007, 2010, and 2016. See George Campbell, Jr. v. State,
No. W2007-00820-CCA-R3-CO, 2008 WL 2219305, at *1 (Tenn. Crim. App. May 28,
2008) (memorandum opinion affirming denial as petition was time-barred by twelve years
and no evidence of due process tolling); George Campbell, Jr. v. State, No. W2012- 00566-
CCA-R3-CO, 2013 WL 3291902 at *1 (Tenn. Crim. App. June 25, 2013), perm. app.
denied (Tenn. July 14, 2014) (same); George Campbell, Jr. v. State, No. W2019-01526-
CCA-R3-PC, 2020 WL 6793390, at *1 (Tenn. Crim. App. Nov. 18, 2020) (affirming denial
of motion seeking relief under civil procedure rules and concluding that the petitioner’s
allegations that the original trial judge had a conflict of interest were unfounded).

       The Petitioner filed the instant petition for writ of habeas corpus relief on December
5, 2020, alleging that his convictions were void due to prosecutorial misconduct at trial
which resulted in violations of his right against double jeopardy. The State filed a motion
to dismiss the petition arguing (1) the Petitioner failed to comply with Tennessee Code
Annotated section 29-21-105 by not filing his petition in the most convenient court, (2) the
Petitioner failed to comply with section 29-21-107 by failing to attach his prior habeas
corpus petition to the current application, and (3) the Petitioner did not allege a cognizable
claim for relief. See Tenn. Code Ann. §§ 29-21-105, -107. The habeas court dismissed the
petition on April 26, 2021, noting in its order that “[a]t some point the Petitioner has been
released from custody on this case (having satisfied or ‘flattened’ the sentence or being
paroled).” The habeas court then concluded:

               Habeas corpus relief is available to individuals who [are] being
       illegally confined or restrained as a result of a void judgment. In this cause,
       Petitioner is no longer imprisoned on this case. There is no need for this
       court to further analyze the merits of the petition or the motion to dismiss the
       petition. [Tenn. Code Ann.] § 29-21-101 (a)[;] McFerren v[]. State[, No.
       W2010-02101-CCA-R3-HC, 2011 WL 1901634, at *2] (Tenn. Crim. App.
       May 12, 2011)

The Petitioner filed a timely notice of appeal on May 17, 2021.

                                     ANALYSIS

       The Petitioner argues the habeas court erred by summarily dismissing his petition
after concluding habeas corpus relief was not available to him because the Petitioner had
been released from custody. He claims the habeas court had jurisdiction to hear his claim
because he was still “restrained of his liberty” by virtue of the conditions of his parole. The
State acknowledges “the habeas corpus court improperly concluded that the Petitioner’s
parole status rendered his petition moot”; however, it argues dismissal was proper because
                                             -2-
the Petitioner (1) failed to comply with the procedural requirements of Tennessee Code
Annotated sections 29-21-105 and 29-21-107 and (2) failed to allege a cognizable claim
for relief. We agree with the State.

         “The determination of whether habeas corpus relief should be granted is a question
of law.” Faulkner v. State, 226 S.W.3d 358, 361 (Tenn. 2007) (citing Hart v. State, 21
S.W.3d 901, 903 (Tenn. 2000)). Accordingly, our review is de novo without a presumption
of correctness. Summers v. State, 212 S.W.3d 251, 255 (Tenn. 2007) (citing State v.
Livingston, 197 S.W.3d 710, 712 (Tenn. 2006)). A prisoner is guaranteed the right to
habeas corpus relief under article I, section 15 of the Tennessee Constitution. Tenn. Const.
art. I, § 15; see Tenn. Code Ann. §§ 29-21- 101 to -130. The grounds upon which a writ
of habeas corpus may be issued, however, are very narrow. Taylor v. State, 995 S.W.2d
78, 83 (Tenn. 1999). “Habeas corpus relief is available in Tennessee only when ‘it appears
upon the face of the judgment or the record of the proceedings upon which the judgment
is rendered’ that a convicting court was without jurisdiction or authority to sentence a
defendant, or that a defendant’s sentence of imprisonment or other restraint has expired.”
Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993) (quoting State v. Galloway, 45 Tenn.
(5 Cold.) 326, 337 (1868)). A habeas corpus petition challenges void and not merely
voidable judgments. Summers, 212 S.W.3d at 255 (citing Potts v. State, 833 S.W.2d 60,
62 (Tenn. 1992)). “A void judgment is one in which the judgment is facially invalid
because the court lacked jurisdiction or authority to render the judgment or because the
defendant’s sentence has expired.” Taylor, 995 S.W.2d at 83 (citing Dykes v. Compton,
978 S.W.2d 528, 529 (Tenn. 1998); Archer, 851 S.W.2d at 161- 64). However, a voidable
judgment “is facially valid and requires proof beyond the face of the record or judgment to
establish its invalidity.” Summers, 212 S.W.3d at 256 (citing Dykes, 978 S.W.2d at 529;
Archer, 851 S.W.2d at 161-64). Thus, “[i]n all cases where a petitioner must introduce
proof beyond the record to establish the invalidity of his conviction, then that conviction
by definition is merely voidable, and a Tennessee court cannot issue the writ of habeas
corpus under such circumstances.” State v. Ritchie, 20 S.W.3d 624, 633 (Tenn. 2000).
Moreover, it is the petitioner’s burden to demonstrate, by a preponderance of the evidence,
that the judgment is void or that the confinement is illegal. Wyatt v. State, 24 S.W.3d 319,
322 (Tenn. 2000). If this burden is met, the Petitioner is entitled to immediate release.
State v. Warren, 740 S.W.2d 427, 428 (Tenn. Crim. App. 1986) (citing Ussery v. Avery,
432 S.W.2d 656, 658 (Tenn. 1968)).

       If the habeas corpus court determines from the petitioner’s filings that no cognizable
claim has been stated and that the petitioner is not entitled to relief, the petition for writ of
habeas corpus may be summarily dismissed. See Hickman v. State, 153 S.W.3d 16, 20
(Tenn. 2004). Further, the habeas corpus court may summarily dismiss the petition without
the appointment of a lawyer and without an evidentiary hearing if there is nothing on the
face of the judgment to indicate that the convictions are void. Summers, 212 S.W.3d at
                                              -3-
261; Hickman, 153 S.W.3d at 20. “The petitioner bears the burden of providing an
adequate record for summary review of the habeas corpus petition, including consideration
of whether counsel should be appointed.” Summers, 212 S.W.3d at 261. Additionally, the
procedural requirements for habeas corpus relief are mandatory and must be scrupulously
followed. Id. at 259.

        The record shows the Petitioner failed to comply with the mandatory procedural
requirements of Tennessee Code Annotated sections 29-21-105 and 29-21-107. See id. at
259-60. Section 105 states, “[t]he application [for the writ of habeas corpus relief] should
be made to the court or judge most convenient in point of distance to the applicant, unless
a sufficient reason be given in the petition for not applying to such court or judge.” Tenn.
Code Ann. § 29-21-105; see Davis v. State, 261 S.W.3d 16, 20-21 (Tenn. Crim. App. 2008)
(“if a petition does state a reason explaining why it was filed in a court other than the one
nearest the petitioner, the petition may be dismissed pursuant to this section only if the
stated reason is insufficient”). In the instant case, the Petitioner filed his habeas corpus
petition with the convicting court in Shelby County while incarcerated in a correctional
facility in Johnson County. He claimed filing his petition in Shelby County was proper
because the convicting court retained the relevant records from his underlying conviction
and was familiar with the issues presented at the Petitioner’s trial. This court dismissed the
Petitioner’s first petition for writ of habeas corpus in part on similar grounds. George
Campbell, Jr., 2003 WL 22309471, at *2 (noting that the Petitioner stated that he filed his
petition in the Shelby County Criminal Court because he was convicted and sentenced in
Shelby County and the Shelby County court possessed all the necessary records which is
not a “sufficient reason” under section 29-21-105 for filing a petition for habeas corpus
relief in the court of conviction instead of the court most convenient to the Petitioner).

        This court has previously held, “the fact that the convicting court possesses relevant
records and retains the authority to correct an illegal sentence at any time [may be] a
sufficient reason” for a petitioner to file in a court other than the one closest in point of
distance when alleging that his sentence is illegal. See Davis, 261 S.W.3d at 22. However,
the fact that a court possesses relevant records alone is insufficient to confer jurisdiction
under section 105 when a petitioner alleges his convictions are void. See Timmy Charles
McDaniel v. David Sexton, Warden, No. E2012-01443-CCA-R3-HC, 2013 WL 1190813,
at *5 (Tenn. Crim. App. March 25, 2013) (concluding the fact that the trial court possessed
relevant records and retained jurisdiction to correct the petitioner’s illegal sentence was an
insufficient reason for filing in the convicting court when the petitioner did not claim his
sentence was illegal); Vance McCaslin v. State, No. M2009-00898-CCA-R3-HC, 2010
WL 1633391 at*3 (Tenn. Crim. App. Apr. 7, 2010) (“The fact that a Giles County court
entered the Petitioner’s sentence is an insufficient reason for the Petitioner to file his
petition in Giles County rather than Hickman County[, the county of incarceration].”). The
Petitioner in the instant case does not allege his sentence is illegal; rather he claims his
                                            -4-
convictions are void on their face. Accordingly, the Petitioner’s explanation for filing in
the convicting court rather than the court closest to his place of incarceration is insufficient
under section 29-21-105, and it provided the habeas corpus court with a proper ground to
summarily dismiss the petition.

       Even assuming the Petitioner filed his petition in the proper venue, section 29-21-
107(b)(4) requires a petition for habeas corpus relief to state “[t]hat it is the first application
for the writ, or, if a previous application has been made, a copy of the petition and
proceedings thereon shall be produced, or satisfactory reasons be given for the failure so
to do.” Tenn. Code Ann. § 29-21-107(b)(4). The record indicates that the current petition
is the Petitioner’s second petition for writ of habeas corpus relief. However, it does not
appear from the record that the prior petition was attached to the current application. Thus,
the Petitioner has also failed to comply with the mandatory requirement of Tennessee Code
Annotated section 29-21-107, providing the habeas court with another ground for summary
dismissal of the petition.

        Notwithstanding the petition’s procedural defects, the dismissal of the petition was
proper because the Petitioner failed to allege a cognizable claim for habeas corpus relief.
In the current petition, the Petitioner claims the State committed prosecutorial misconduct
by pursuing convictions against him which resulted in violations of his right against double
jeopardy. See U.S. Const. amend. V; Tenn. Const. art. I, § 10. Even if true, the Petitioner’s
claims would not entitle him to habeas corpus relief because they would require “proof
beyond the face of the record or judgment,” resulting in a voidable judgment only.
Summers, 212 S.W.3d at 255-56 (the writ of habeas corpus is limited to void judgments);
see also Anthony H. Dean v. Cherry Lindamood, Warden, No. M2016-00033-CCA-R3-
HC, 2016 WL 4446804, at *3 (Tenn. Crim. App. Aug. 22, 2016) (“Prosecutorial
misconduct is not cognizable in a habeas petition as it is not the type of issue that would
render a judgment void.”); Tiffany Davis v. Brenda Jones, Warden, No. M2014-00386-
CCA-R3-HC, 2014 WL 3749443, at *2 (Tenn. Crim. App. July 30, 2014) (“a violation of
principles of double jeopardy does not render a conviction void, and, accordingly,
occasions no cause for habeas corpus relief”). Accordingly, the Petitioner is not entitled
to relief and the habeas court’s dismissal was proper.

       We acknowledge, as conceded by the State, that the ground upon which the habeas
corpus court relied for dismissal was improper. See Timmy Herndon v. State, No. W2011-
01435- CCA-R3-HC, 2012 WL 5868932, at *4 (Tenn. Crim. App. Nov. 20, 2012) (holding
that the habeas corpus court erred in summarily dismissing the petition as moot because
the petitioner was released on parole), perm. app. denied (Tenn. Apr. 9, 2013).
Nevertheless, based on the Petitioner’s failure to comply with statutory filing requirements,
and his failure to allege a cognizable claim for relief, we conclude summary dismissal was
appropriate.
                                               -5-
                                      CONCLUSION

     Based upon the foregoing authorities and reasoning, we affirm the judgment
summarily dismissing the petition for writ of habeas corpus.




                                          ____________________________________
                                          CAMILLE R. MCMULLEN, JUDGE




                                        -6-